            Case 1:20-cv-11479-LTS Document 57 Filed 07/20/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
JAMES KOPPEL,                        )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )        No. 20-cv-11479-LTS
                                     )
WILLIAM MOSES,                       )
                                     )
      Defendant.                     )
____________________________________)

                       ASSENTED-TO MOTION TO EXTEND TIME
                     TO RESPOND TO FIRST AMENDED COMPLAINT

          Defendant William Moses, with the assent of plaintiff James Koppel, respectfully

requests that his time to respond to Koppel’s First Amended Complaint be extended by one

week, from Friday, July 30, to Friday, August 6. Moses requests the extension to accommodate a

vacation of his counsel planned for the last week in July.

          For the foregoing reasons, Moses moves that his time to answer or otherwise plead in

response to the First Amended Complaint be extended to August 6, 2021.

                                                   Respectfully Submitted,

                                                   WILLIAM MOSES,

                                                   By his Attorney,

                                                   /s/ Jeffrey J. Pyle
                                                   Jeffrey J. Pyle (BBO # 647438)
                                                   jpyle@princelobel.com
                                                   PRINCE LOBEL TYE LLP
                                                   One International Place, Suite 3700
                                                   Boston, MA 02110
                                                   T: 617-456-8000
                                                   F: 617-456-8100




3854049
          Case 1:20-cv-11479-LTS Document 57 Filed 07/20/21 Page 2 of 2




                                      Certificate of Service

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper copies will
be sent to those indicated as non registered participants on July 20, 2021.

                                                               /s/ Jeffrey J. Pyle
                                                               Jeffrey J. Pyle




                                                2
3854049
